


EXHIBIT 10.39


TITAN MACHINERY INC.
COMPENSATION ARRANGEMENTS FOR EXECUTIVE OFFICERS
FOR FISCAL YEAR 2015


The Titan Machinery Inc. Board of Directors approved the 2015 fiscal year base
salaries for the executive officers as set forth below.
Executive Officer and Title
 
2015 Annual Base Salary
David J. Meyer
 
 
Board Chair and Chief Executive Officer
 
$
500,000


 
 
 
Peter J. Christianson
 
 
President and Director
 
$
500,000


 
 
 
Mark P. Kalvoda
 
 
Chief Financial Officer
 
$
300,000













